








EXHIBIT 10.1










ASSET PURCHASE AGREEMENT










by and between







ST GEORGE INVESTMENTS LLC,

An Illinois limited liability company, as Seller;




and




SAUER ENERGY, INC.,

a Nevada corporation, as Purchaser







Dated as of May_11____, 2012





i










TABLE OF CONTENTS



LIST OF EXHIBITS AND SCHEDULES

VI



EXHIBITS

vi



SCHEDULES

vi



PREAMBLE

1



ARTICLE 1

1



PURCHASE AND SALE OF ASSETS

1



1.1.

SALE OF ASSETS

1



1.2.

DEPOSIT

2



1.3.

ASSUMPTION OF LIABILITIES

2



1.4.

EXCLUDED ASSETS

2



1.5.

AMOUNT, PAYMENT AND ALLOCATION OF PURCHASE PRICE

3



1.6.

SECURITIES ISSUES

5



ARTICLE 2

6



CLOSING

6



2.1.

CLOSING

6



2.2.

DELIVERIES BY SELLER

6



2.3.

DELIVERIES BY PURCHASER

7



2.4.

POSSESSION AND CONTROL OF PURCHASED ASSETS

7



2.5.

FAILURE TO CLOSE

7



ARTICLE 3

7



REPRESENTATIONS AND WARRANTIES OF THE SELLER

7



3.1.

ORGANIZATION

7



3.2.

AUTHORIZATION

8



3.3.

NO VIOLATION

8



3.4.

GOOD TITLE CONVEYED, ETC.

8



3.5.

NO BROKERS.

8



3.6.

NO VIOLATIONS, INVESTIGATIONS, CHARGES

8



3.7.

GOOD CONDITION AND REPAIR OF ASSETS

8



ARTICLE 4

9



REPRESENTATIONS AND WARRANTIES OF PURCHASER

9



4.1.

ORGANIZATION

9



4.2.

AUTHORIZATION

9





ii












4.3.

NO VIOLATION

9



4.4.

GOOD TITLE CONVEYED, ETC

9



4.5.

NO BROKERS

9



4.6.

NO LITIGATION

9



ARTICLE 5

9



REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

9



ARTICLE 6

10



COVENANTS OF SELLER AND PURCHASER

10



6.1.

REQUIRED APPROVALS

10



6.2.

COMMERCIALLY REASONABLE EFFORTS

10



6.3.

NOTICES TO COMPANY CONTACTS

10



6.4.

NO EMPLOYEE RELATIONSHIP

10



ARTICLE 7

10



CONDITIONS TO OBLIGATIONS OF PURCHASER

10



7.1.

REPRESENTATIONS AND WARRANTIES

10



7.2.

PERFORMANCE

10



7.3.

NO PROCEEDING OR LITIGATION

11



7.4.

DOCUMENTS

11



7.5.

CONSENTS AND APPROVALS

11



7.6.

ASSETS NOT ADVERSELY AFFECTED

11



ARTICLE 8

11



CONDITIONS TO OBLIGATIONS OF SELLER

11



8.1.

REPRESENTATIONS AND WARRANTIES

11



8.2.

PERFORMANCE

11



8.3.

NO INJUNCTION

12



ARTICLE 9

12



TERMINATION

12



9.1.

TERMINATION EVENTS

12



9.2.

EFFECT OF TERMINATION

12



ARTICLE 10

12



INDEMNIFICATION AND CONTRIBUTION

12



10.1.

SURVIVAL OF REPRESENTATIONS AND COVENANTS

12



10.2.

INDEMNIFICATION

13





iii












10.3.

THIRD PARTY CLAIMS

13



10.4.

CONTRIBUTION

14



10.5.

REMEDIES CUMULATIVE

14



10.6.

INDEMNIFICATION CAP

14



ARTICLE 11

15



NONCOMPETE AND NONDISCLOSURE

15



11.1.

NONDISCLOSURE

15



11.2.

INJUNCTIVE RELIEF

15



ARTICLE 12

15



MISCELLANEOUS PROVISIONS

15



12.1.

PRESS RELEASES AND PUBLIC ANNOUNCEMENTS

15



12.2.

CONFIDENTIALITY

15



12.3.

GENERAL PROVISIONS

16

A.

FURTHER ASSURANCES

16

B.

PARTIES IN INTEREST

16

C.

ADJUSTMENTS UPON SUBDIVISION OR COMBINATION OF COMMON    STOCK  16

D.

NOTICES

16

E.

FINAL AGREEMENT

17

F.

AMENDMENTS AND WAIVERS

17

G.

GOVERNING LAW

17

H.

SEVERABILITY

18

I.

HEADINGS

18

J.

COUNTERPARTS

18

K.

SURVIVAL OF REPRESENTATIONS

18

L.

EXPENSES

18

M.

CONSTRUCTION

18

N.

EXHIBITS AND SCHEDULES TO THIS AGREEMENT

18



ARTICLE 13

18



OTHER DEFINED TERMS

18



13.1.

OTHER DEFINED TERMS

18



EXHIBIT A

21



ASSIGNMENT AND BILL OF SALE

21



EXHIBIT B

22



PATENT ASSIGNMENT

22



SCHEDULE 1.1

22



PURCHASED ASSETS

23





iv












PATENTS AND TRADEMARKS

23



SCHEDULE 2.6

25



ALLOCATION OF PURCHASE PRICE

25



SCHEDULE 3.3

26



VIOLATIONS, CONFLICTS AND DEFAULTS

26



SCHEDULE 8.3

27

THREATENED, INSTITUTED OR PENDING LEGAL ACTION, INVESTIGATION, INQUIRY OR OTHER
PROCEEDINGS AGAINST PURCHASED ASSETS  27











v













LIST OF EXHIBITS AND SCHEDULES

EXHIBITS




Exhibit A

Assignment and Bill of Sale

Exhibit B

Patent Assignment

SCHEDULES




Schedule 1.1

Purchased Assets

Schedule 3.3

Violations, Conflicts, and Defaults

Schedule 2.6

Allocation of Purchase Price

Schedule 8.3

Threatened, Instituted of Pending Legal Action, Investigation, Inquiry

or Other Proceedings Against Purchased Assets























vi










ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (“Agreement”) is made, entered into, and effective
as of ___________, 2012, between SAUER ENERGY, INC., a Nevada corporation
(“Purchaser”), having its principal office at 2326 Teller Road, Newbury Park,
California, 91320, on the one hand; and ST GEORGE INVESTMENTS LLC, an Illinois
limited liability company (“Seller”), having its principal office at 303 East
Wacker Drive, Suite 1200, Chicago, Illinois 60601, on the other hand.




PREAMBLE

WHEREAS, Helix Wind, Corp., a Nevada corporation (“Company”) is engaged in the
small wind turbine alternative energy business offering a distributed power
technology platform designed to produce electric energy from the wind. Such
business as conducted by Company on the date hereof is referred to in this
Agreement as the “Business.”




WHEREAS, as a secured creditor of the Company, Seller has foreclosed (or is in
the process of foreclosing) upon substantially all of the operating assets of
the Company (the “Foreclosed Assets”).




WHEREAS, the Purchaser desires to purchase from Seller certain of the Foreclosed
Assets identified on Schedule 1.1 hereof (the “Purchased Assets”).




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Purchased Assets from Seller, it is hereby agreed as follows:




ARTICLE 1.

PURCHASE AND SALE OF ASSETS

1.1.

SALE OF ASSETS.

A.

At the Closing (as defined below), Seller shall sell, convey, transfer, assign,
and deliver to Purchaser, and Purchaser will purchase from Seller all of
Seller’s right, title and interest in and to the Purchased Assets set forth on
Schedule 1.1 attached hereto.  Except as otherwise stated in Schedule 1.1, the
Purchased Assets shall be free and clear of any and all liabilities,
obligations, claims, debts, mortgages, charges, security, interests, equities,
or imperfections of any nature, or other liens or encumbrances, whether
absolute, accrued, contingent or otherwise.

B.

The transfer and sale of the Purchased Assets shall be affected by delivery at
the Closing of the following:

1.

By Seller to Purchaser, an assignment and bill of sale substantially in form
attached hereto as Exhibit A (the “Bill of Sale”) transferring and assigning to
Purchaser all of the Purchased Assets, other than the Patents;





1










2.

By Seller to Purchaser, assignments with respect to all customer leads and all
Patents, Copyrights, Trade Secrets, Marks and Websites and all applications
therefore in which Company has any interest, all in recordable form, including,
without limitation, a Patent Assignment substantially in the form attached
hereto as Exhibit B (the “Patent Assignment”) assigning all of the existing
patents and patent applications in which Company has any interest; and

3.

By Seller to Purchaser, such other good and sufficient instruments of conveyance
and transfer as shall be reasonably necessary or appropriate to vest in
Purchaser good and valid title to the Purchased Assets (collectively, the “Other
Instruments”), as contemplated by this Agreement.

4.

By Purchaser to Seller, the Purchase Price (as defined herein).

C.

The parties’ intent is to enter into this Agreement immediately after Seller
completes the foreclosure sale of the Foreclosed Assets. Because the Closing is
to occur immediately thereafter, the parties acknowledge that certain disputes
from other creditors of the Company may arise in connection with the Purchased
Assets. The parties acknowledge that this Agreement contemplates Seller
defending Purchaser from the claims of third parties regarding those assets
identified on Schedule 1.1, and that certain adjustments may occur pursuant to
Section 10.2.A as a result of such claims. Notwithstanding anything herein to
the contrary, under no circumstance will a claim brought by a third party or
other dispute against any of the Purchased Assets be considered a breach of this
Agreement by Seller; provided, however, that Seller is subject to the
indemnification provisions set forth in Section 10.2 hereof.

1.2.

DEPOSIT. Purchaser has already issued to Seller by way of an original share
certificate registered in the name of Seller (the “Certificate”) and has
delivered to Purchaser’s counsel, Four Hundred Thousand (400,000) shares of
Common Stock (as defined herein) as Commitment Shares under the March 8, 2012
Letter of Intent. Said Certificate bears the customary restrictive legend under
the Act of 1933 (defined below). At the Closing, the Commitment Shares shall be
released to Seller and credited towards the Payment Shares.

1.3.

ASSUMPTION OF LIABILITIES.  Purchaser shall not assume or be responsible for any
liabilities or obligations of Company unless otherwise stated on Schedule 1.1.

1.4.

EXCLUDED ASSETS. Notwithstanding the foregoing and without limitation, the
Purchased Assets shall not include any of the following:

A.

The corporate entity, corporate seals, certificates of incorporation, by-laws,
minute books, stock books, tax returns, books of account or other records
relating solely to the organization, taxes and finances of Company; provided,
however, that copies of the foregoing items relating to the operation of the
Business shall be provided by Seller to Purchaser, to the extent that Seller
obtains possession of such items from the Company;

B.

Any rights of Seller under this Agreement or under any other agreement between
Seller on the one hand and Purchaser on the other hand entered into on or after
the date of this Agreement; and





2










C.

All claims, rights and causes in action of (i) Seller against the Company for
amounts owed by the Company to Seller, and (ii) Company or Seller against third
parties to the extent not primarily relating to the Business.

Notwithstanding the foregoing, Seller is not required to deliver any asset to
Purchaser other than the Purchased Assets.

1.5.

AMOUNT, PAYMENT AND ALLOCATION OF PURCHASE PRICE.

A.

The purchase price for the Purchased Assets shall be One Million Five Hundred
Thousand Dollars and no cents ($1,500,000.00) (the “Purchase Price”) and shall
be paid by Purchaser issuing and delivering to Seller on the Closing Date the
aggregate amount of six million (6,000,000) shares (the “Payment Shares”) of
fully paid and non-assessable shares of common stock of Purchaser, par value
$0.0001 per share (the “Common Stock”) based upon an agreed-upon value of
twenty-five cents ($0.25) per share, subject to the restrictions below in
Section 1.5.A.1. The Payment Shares will be issued in certificated form with a
customary restrictive legend. For the avoidance of doubt, the total aggregate
Payment Shares will include the Commitment Shares.

1.

For so long as Seller owns Common Stock, Seller shall limit its sales of the
Common Stock, on a weekly basis, to a number of shares of Common Stock
(“Shares”) equal to the greater of (a) 100,000 Shares per week; (b) Shares
valued at Thirty Thousand Dollars ($30,000.00) per week; or (c) five percent
(5%) of the weekly dollar trading volume of the Shares for such week (“Maximum
Weekly Share Amount”). During a Significant Appreciation Period (defined below),
the provision in subparagraph (c) of the preceding sentence that reads “five
percent (5%)” shall be replaced with “twenty percent (20%)” for the duration of
such Significant Appreciation Period. A “Significant Appreciation Period” means
that period of time in which Seller is able to sell shares of Common Stock for a
sales price that is at least one hundred percent (100%) higher than the Average
Trade Price (defined below). By way of example only, if the then Average Trade
Price is $0.40, but Seller is able to sell Shares for at least $0.80 ($0.40 +
$0.40) per Share or higher, then a Significant Appreciation Period shall be in
effect. To the extent Seller sells during any given week a number of Shares that
is less than the Maximum Weekly Share Amount for such week, the number of Shares
equal to the Maximum Weekly Share Amount for such week less the amount of Shares
actually sold by Seller during such week (the “Unsold Share Amount”) shall not
carry forward. For purposes of this Agreement, “Average Trade Price” means the
average of the three (3) lowest closing bid prices of the Common Stock during
the ten (10) Trading Days immediately preceding the applicable measuring date.
“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the principal securities exchange or other securities market on which
the Common Stock is then being traded.

2.

During the Protection Period (defined below), if and whenever on or after the
date of this Agreement, Purchaser issues Common Stock for an Effective Price
(defined below) of less than $0.25 per share, or issues an option, warrant,
convertible debt, etc., or otherwise enters into an agreement that allows for
the purchase of, conversion into, or exchange for Common Stock for an Effective
Price less than $0.25 per share (each a deemed “Dilutive Issuance”) (the
applicable price at which Common Stock may be purchased under a Dilutive
Issuance is referred to as the “New Issuance Price”), then, immediately after
each such





3










Dilutive Issuance, the Purchaser shall issue to Seller additional shares of
Common Stock (the “Additional Shares”) equal to the difference between (i)
$1,500,000 ÷ the New Issuance Price, less (ii) the number of shares of Common
Stock previously issued to Seller under this Agreement. The foregoing shall not
apply to issuances to officers, directors, and employees under employee stock
option plans, employee stock ownership plans, incentive stock options or other
similar type benefit plans (collectively, “Employee Benefit Plans”). “Effective
Price” means the stated purchase price, conversion price, exchange price, etc.,
as adjusted for any original issuance discount or other applicable adjustment
that lowers the effective price to acquire Common Stock. The “Protection Period”
begins upon the Closing Date and ends when Purchaser has received cash
consideration in the amount of at least five million dollars ($5,000,000) (the
“Protection Amount”) from the issuance of Common Stock. Proceeds received by
Purchaser from debt financing and proceeds from the sale of options, warrants or
other convertible instruments (collectively, “Convertible Instruments”) shall
not be counted against the Protection Amount; provided, however, that upon
purchase of or conversion into Common Stock under Convertible Instruments, the
cash or equivalent cash consideration paid to Purchaser by a party other than an
Affiliate for such Common Stock shall be applied against the Protection Amount.

B.

The parties agree that there will be no adjustments for rent, taxes, or
utilities due or paid on the Closing Date.

C.

The Purchase Price shall be allocated among the Purchased Assets as set forth in
Schedule 2.6. The parties agree that the values assigned on Schedule 2.6 are
fair and reasonable and have been bargained for separately and at arm’s length
after consultation with their accountants, attorneys and other advisors as may
be applicable. Such allocation shall be conclusive and binding on Seller and
Purchaser for purposes of their respective federal, state, local and foreign tax
returns. Seller and Purchaser shall file all returns, including the forms
required by Section 1060 of the Internal Revenue Code of 1986, as amended,
consistent with such allocation.

D.

Seller will pay all sales, use, and similar taxes arising from the transfer of
the Purchased Assets (other than taxes on a party’s income). Seller will be
responsible for any delinquent state and local real and personal property taxes
associated with the Purchased Assets (e.g., relating to the 2011 tax year or
earlier). Purchaser will be responsible for state and local real and personal
property taxes unpaid as of the Closing Date associated with the Purchased
Assets for the 2012 tax year and thereafter. Purchaser will not be responsible
for any business, occupation, withholding, or similar tax, or any taxes of any
kind incurred by Seller or the Company related to any period before the Closing
Date. Seller agrees to indemnify, defend, and hold Purchaser harmless from and
against any liability for or arising from, any taxes that are required to be
paid by Seller under this paragraph. Purchaser agrees to indemnify, defend and
hold Seller harmless from and against any liability for or arising from, any
taxes that are required to be paid by Purchaser under this paragraph or for
which Seller is not responsible under this paragraph.

1.6.

SECURITIES ISSUES.

A.

Seller acknowledges that (1) the Payment Shares and the Additional Shares have
not been registered under the provisions of the Securities Act of 1933, as
amended (the “1933 Act”), and may not be transferred unless (A) subsequently
registered thereunder, or (B) the Seller shall have delivered to Purchaser an
opinion of counsel, reasonably satisfactory in form,





4










scope and substance to the Purchaser, to the effect that the Payment Shares (and
Additional Shares, if applicable) to be sold or transferred may be sold or
transferred pursuant to an exemption from registration under the 1933 Act; (2)
any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of such Rule; and (3) except as otherwise provided
below, neither the Purchaser nor any other Person is under any obligation to
register the Shares under the 1933 Act or to comply with the terms and
conditions of any exemption thereunder. Additionally, Purchaser shall furnish to
Seller, so long as Seller owns any Shares, promptly upon request, (1) a written
statement by Purchaser that it has complied with the reporting requirements of
Rule 144, the 1933 Act and the Securities Act of 1934, (2) a copy of the most
recent annual or quarterly report of Purchaser, and (3) such other information
as may be reasonably requested to permit Seller to sell Shares pursuant to Rule
144 without registration.

B.

Purchaser represents, warrants and agrees that for the purposes of Rule 144 of
the 1933 Act, the holding period for any Additional Shares issued under Section
1.5.A.2 will begin as of the Closing Date. Purchaser agrees not to take a
position contrary to this Section 1.6.B and further acknowledges that such
Additional Shares will not be issued for any additional consideration. Purchaser
agrees to take all action necessary to issue the Additional Shares without
restriction and not containing any restrictive legend without the need for any
action by Seller; provided that the applicable holding period under Rule 144 has
been met.

C.

Purchaser hereby acknowledges that the foregoing provisions contemplate counsel
to Seller providing an opinion to Purchaser that the Payment Shares or the
Additional Shares, as applicable, then held by Seller may be resold without
registration pursuant to Rule 144 (subject only to the volume limitations set
forth in Section 1.5.A.1 hereof). After receipt of such opinion from Seller’s
counsel, Purchaser hereby agrees to take such action as may be reasonably
necessary to remove any restrictive legend that may appear on those Shares
referenced in such opinion, including without limitation, providing written
instructions and direction to Purchaser’s transfer agent consistent with such
opinion.

D.

Purchaser shall notify Seller in writing at least 15 business days prior to the
filing of any Registration Statement under the 1933 Act for purposes of a public
offering of securities of Purchaser (including, but not limited to, Registration
Statements relating to secondary offerings of securities of Purchaser) and will
afford Seller an opportunity to include in such Registration Statement all of
the Shares it holds. If Seller desires to include in any such Registration
Statement all or any part of the Shares held by it, Seller shall, within 15
business days after the above-described notice from Purchaser, so notify
Purchaser in writing. Such notice shall state the intended method of disposition
of the Shares by Seller. In the event Seller desires to include less than all of
its Shares in any Registration Statement it shall continue to have the right to
include any Shares in any subsequent Registration Statement or Registration
Statements as may be filed by Purchaser with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

E.

Notwithstanding anything to the contrary contained in this Agreement, Purchaser
shall not issue to Seller any Additional Shares to the extent (but only to the
extent) that Seller, together with any of its Affiliates, would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the Common Stock outstanding.
Once Seller provides notice to Purchaser that Additional Shares may be issued
without exceeding the Maximum Percentage, then





5










Purchaser agrees to promptly issue the applicable number of Additional Shares,
so long as the total Common Stock held by Seller does not then exceed the
Maximum Percentage.

F.

Seller may sell, exchange, assign, or otherwise transfer the Common Stock
received under the Agreement without the consent of Purchaser, subject only to
Section 1.5.A.1 (volume limitation for trades on the Principal Trading Market)
and the applicable restrictions imposed by the 1933 Act.

ARTICLE 2.

CLOSING

2.1.

CLOSING. The parties intend to sign this Agreement promptly after Seller’s
completion of the foreclosure sale of the Foreclosed Assets, and then to
immediately close on the transactions contemplated by this Agreement (the
"Closing"); provided, however, that if the Closing has not occurred by June 6,
2012 (the “Closing Deadline”), then either party may terminate this Agreement
upon written notice to the other party. The date on which the Closing actually
occurs is referred to herein as the “Closing Date.”

2.2.

DELIVERIES BY SELLER.  At the Closing, Seller shall deliver to Purchaser the
following:

A.

the Bill of Sale, in the form attached hereto as Exhibit A;

B.

the Patent Assignment and Other Instruments;

C.

all tangible assets that comprise the Purchased Assets;

D.

all documents in Seller’s possession or control (either at the time of Closing
or obtained after Closing) containing or relating to intellectual property and
other intangible assets comprising the Purchased Assets;

E.

all books and records (including all computerized records and other computerized
storage media and the software used in connection therewith) of the Business
relating to the Purchased Assets (collectively, "Books and Records"), including
all Books and Records relating to the purchase of materials, supplies and
services for Company, dealings with customers and distributors of Company, and
employees of Company that Seller obtains from the Company or that is otherwise
in Sellers possession or control;

F.

all other documents, instruments and writings required to be delivered by Seller
to Purchaser at the Closing pursuant to this Agreement or otherwise required in
connection herewith; and

G.

evidence satisfactory to Purchaser that all liens and encumbrances on the
Purchased Assets have been removed, or that Seller is prepared to defend
Purchaser’s interests therein.

2.3.

DELIVERIES BY PURCHASER.  At the Closing, Purchaser shall deliver to Seller:





6










A.

the Payment Shares as set forth in Section 1.5.A; and

B.

all other documents, instruments and writings required to be delivered by
Purchaser to Seller at or prior to the Closing pursuant to this Agreement or
otherwise required in connection herewith.

2.4.

POSSESSION AND CONTROL OF PURCHASED ASSETS. Notwithstanding anything herein to
the contrary, by executing the Agreement, Purchaser hereby acknowledges, agrees
and represents that Purchaser will have satisfactory possession, control and
access to the Purchased Assets upon Closing, and that such acknowledgement,
agreement and representation is made after inspecting Schedule 1.1 and making
due inquiry regarding the assets set forth thereon.

2.5.

FAILURE TO CLOSE. Seller agrees to pay Purchaser One Hundred Thousand Dollars
and no cents ($100,000.00) as a breakup fee (the “Breakup Fee”) if the Closing
does not occur by the Closing Deadline due to Seller’s unwillingness or
inability to complete the Closing by the Closing Deadline. Notwithstanding the
foregoing, if the Closing does not occur by the Closing Deadline because the
foreclosure of the Foreclosed Assets has not yet occurred (the date such
foreclosure occurs is referred to herein as the “Collateral Transfer Date”), (i)
Seller may extend the Closing Deadline by ninety (90) days by providing written
notice thereof to Purchaser, in which case the Breakup Fee shall increase by
Fifty Thousand Dollars and no cents ($50,000.00), to a total of $150,000.00,
which shall be payable by Seller if the Closing does not occur by such extended
Closing Deadline because the Collateral Transfer Date has not yet occurred; and
(ii) Seller shall have the right to continue to extend the Closing Deadline for
three (3) additional ninety (90) day periods thereafter if the Closing does not
occur by the then-applicable Closing Deadline because the Collateral Transfer
Date has not yet occurred by providing written notice thereof to Purchaser each
time, in which case the Breakup Fee shall increase by Fifty Thousand Dollars for
each ninety (90) day period by which the Closing Deadline is extended, which
shall be payable by Seller if the Closing does not occur by the tenth applicable
Closing Deadline because the Collateral Transfer Date has not yet occurred.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER




Seller represents and warrants to and covenants with Purchaser and Purchaser's
successors and assigns (which representations, warranties and covenants shall
survive the Closing for a period of 12 months), as follows:




3.1.

ORGANIZATION.  Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the Illinois.

3.2.

AUTHORIZATION.  Seller has all requisite company power and authority to enter
into, execute and deliver this Agreement and any instruments and agreements
contemplated herein (collectively, the “Related Instruments”) required to be
executed and delivered by it pursuant to this Agreement and to consummate the
transactions contemplated hereby and thereby. Seller has taken all action
required by law, its governing documents or otherwise to authorize the execution
and delivery of this Agreement and the Related Instruments





7










and the consummation of the transactions contemplated hereby and thereby. No
other act or proceeding on the part of Seller is necessary to authorize the
execution and delivery of this Agreement or any of the Related Instruments or
the transactions contemplated hereby or thereby, except for the foreclosure sale
required to occur in order for Seller to obtain title to the Foreclosed Assets.
This Agreement is, and each of the Related Instruments, when executed and
delivered by Seller to Purchaser at the Closing, will be a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

3.3.

NO VIOLATION. Except as set forth on Schedule 3.3, neither the execution and
delivery by Seller of this Agreement or any of the Related Instruments, nor the
consummation by Seller of the transactions contemplated hereby or thereby, will
(i) violate any provision of Seller’s governing document, or (ii) violate any
statute or law or any judgment, decree, order, writ, injunction, regulation or
rule of any court or governmental authority.

3.4.

GOOD TITLE CONVEYED, ETC. Subject to applicable California law and Nevada law
regarding the foreclosure of security interests; after the foreclosure sale
contemplated herein, the Company will have the power and the right to sell,
assign, transfer and deliver to Purchaser, and upon consummation of the
transactions contemplated by this Agreement, Purchaser will acquire good and
valid title to, the Purchased Assets, free and clear of all mortgages, pledges,
liens, security interests, conditional sales agreements, encumbrances or charges
of any kind. The parties hereby acknowledge that the Company, employees of the
Company, and creditors of the Company may claim an interest in the Purchased
Assets before or after the Closing Date. Pursuant to Section 10.2 hereof, Seller
agrees to defend, indemnify, and hold Purchaser harmless from such claims.
Seller makes no other warranties regarding the Purchased Assets other than the
transfer of valid title to Purchaser as set forth in this Section.

3.5.

NO BROKERS.  Seller has taken no action that would give rise to any claim by any
Person for brokerage commissions, finder’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby.

3.6.

NO VIOLATIONS, INVESTIGATIONS, CHARGES.  Seller, and where applicable, any
shareholder, officer, director, member or partner of Seller, is not in violation
of, or under investigation with respect to, or have been charged with or given
notice of, any violation of any applicable law, statute, order, rule,
regulation, policy or guideline promulgated or judgment entered, by any federal,
state or local court or governmental authority relating to or affecting Seller
or any of Seller’s assets.

3.7.

GOOD CONDITION AND REPAIR OF ASSETS.  Purchaser is acquiring the Purchased
Assets from Seller, in an “AS IS” “WHERE IS” CONDITION, SUBJECT TO “ALL FAULTS,”
INCLUDING BUT NOT LIMITED TO BOTH LATENT AND PATENT DEFECTS.  PURCHASER HEREBY
WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE CONDITION AND USE OF
THE PURCHASED PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER





8













Purchaser represents and warrants to Seller (which representations and
warranties shall survive the Closing for a period of 12 months) as follows:




4.1.

ORGANIZATION.  Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.

4.2.

AUTHORIZATION.  Purchaser has full power and authority to execute and deliver
the Agreement and the Related Documents and to consummate the transactions
contemplated hereby. The execution, delivery and consummation of this Agreement
have been duly authorized and approved by such officers, directors, and
shareholders of Purchaser as required by, and in accordance with, applicable
laws and the instruments, agreements and documents controlling Purchaser's
governance.

4.3.

NO VIOLATION.  Neither the execution and delivery by Purchaser of this Agreement
and the Related Instruments to which it is a party, nor the consummation by
Purchaser of the transactions contemplated hereby or thereby, will (i) violate
any provision of the articles of incorporation or current bylaws of Purchaser or
(ii) violate any statute or law or any judgment, decree, order, writ,
injunction, regulation or rule of any court or governmental authority.

4.4.

GOOD TITLE CONVEYED, ETC.  Purchaser has complete and unrestricted power and the
unqualified right to sell, assign, transfer and deliver to Seller, and upon
consummation of the transactions contemplated by this Agreement, Seller will
acquire good and valid title to, the Common Stock equal in value to the Purchase
Price, subject to the restrictions enumerated in this Agreement.

4.5.

NO BROKERS.  Purchaser has not taken any action that would give rise to a claim
by any Person for brokerage commissions, finder's fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

4.6.

NO LITIGATION.  As of the date hereof there is, and as of the Closing there will
not be litigation at law or in equity, no proceeding before any commission or
other administrative or regulatory authority, and no dispute, claim or
controversy pending, or to the knowledge of Purchaser threatened, against or
affecting the right of Purchaser to enter into and consummate the transactions
contemplated by this Agreement.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER




5.1.

Seller and Purchaser hereby represent and warrant to each other that there has
been no act or omission by Seller or Purchaser, as applicable, which would give
rise to any valid claim against any of the parties hereto for a brokerage
commission, finder’s fee, or other like payment in connection with the
transactions contemplated hereby. The parties agree to hold each other harmless
and indemnify each other against any all claims for brokers' fees from any
broker, arising out of any acts of such party.





9










ARTICLE 6.

COVENANTS OF SELLER AND PURCHASER




6.1.

REQUIRED APPROVALS.  As promptly as practicable after the date of this
Agreement, Company and Seller will use commercially reasonable efforts to obtain
all consents and make any filings reasonably necessary in order to consummate
the transactions contemplated by this Agreement.  Between the date of this
Agreement and the Closing Date, Purchaser and Seller will (a) cooperate with
respect to all filings that any party hereto shall elect to make or is required
by law to make in connection with the transactions contemplated by this
Agreement and (b) cooperate in obtaining all consents related to the transfer of
the Purchased Property to Purchaser.

6.2.

COMMERCIALLY REASONABLE EFFORTS. Between the date of this Agreement and the
Closing Date, Purchaser and Seller will use commercially reasonable efforts to
cause the conditions in ARTICLE 7 and ARTICLE 8 to be satisfied.

6.3.

NOTICES TO COMPANY CONTACTS. Within a reasonable time after the Closing, the
Purchaser shall send, at its expense, notices to the Company’s clients, vendors,
suppliers and any other appropriate persons or entities that it has acquired the
Company’s business herein.

6.4.

NO EMPLOYEE RELATIONSHIP. Nothing herein shall operate to make the Seller, or
its principals and agents, an employee, joint venture, or partner of the
Purchaser.

ARTICLE 7.

CONDITIONS TO OBLIGATIONS OF PURCHASER




The obligations of Purchaser to purchase the Purchased Assets are subject to the
satisfaction, at or before the Closing, of each of the following conditions:




7.1.

REPRESENTATIONS AND WARRANTIES.  The representations and warranties of Seller
contained herein, and the statements contained in any schedule, instrument,
list, certificate or writing delivered by Seller pursuant to this Agreement
shall be true, complete and accurate in all material respects as of the date
when made and, as of the Closing Date as though such representations and
warranties were made at and as of such dates, except for any changes expressly
permitted by this Agreement.

7.2.

PERFORMANCE.  Seller shall have performed and complied in all material respects
with all covenants, agreements, obligations and conditions required by this
Agreement to be performed or complied with by Seller at or prior to the Closing.
 Seller agrees that the Purchased Assets are unique and that damages would not
be an adequate remedy for their breach of this Agreement.  Therefore, in the
event that Seller fails to or refuses to satisfy the applicable conditions to
Closing, or to otherwise perform its obligations hereunder, Seller agrees that
Purchaser may enforce specific performance of this Agreement by appropriate
proceedings in any court.





10










7.3.

NO PROCEEDING OR LITIGATION.  Except as set forth on Schedule 8.3, there shall
not be threatened, instituted or pending any suit, action, investigation,
inquiry or other proceeding by or before any court or governmental or other
regulatory or administrative agency or commission requesting or looking toward
an order, judgment or decree that (a) restrains or prohibits the consummation of
the transactions contemplated hereby, (b) could have a material adverse effect
on Purchaser’s ability to exercise control over or manage the Purchased Assets
after the Closing or (c) could have a Material Adverse Effect.

7.4.

DOCUMENTS.  The Related Instruments and all other documents to be delivered by
Seller to Purchaser at the Closing shall have been so delivered and shall be
satisfactory in form and substance to Purchaser.

7.5.

CONSENTS AND APPROVALS.  All licenses, permits, consents, approvals and
authorizations of all third parties and governmental bodies and agencies
requested by Purchaser shall have been obtained, and copies of all such
licenses, permits, consents, approvals and authorizations shall have been
delivered to Purchaser.

7.6.

ASSETS NOT ADVERSELY AFFECTED.  The tangible Purchased Assets shall not have
been adversely affected in any material way (whether or not covered by
insurance) as a result of any fire, casualty, act of God or other force majeure
or any labor dispute or disturbances.




ARTICLE 8.

CONDITIONS TO OBLIGATIONS OF SELLER




The obligations of Seller under this Agreement are subject to the satisfaction,
at or before the Closing, of each of the following conditions:




8.1.

REPRESENTATIONS AND WARRANTIES.  The representations and warranties of Purchaser
contained herein shall be true, complete and accurate in all material respects
as of the date when made and at and as of the Closing Date as though such
representations and warranties were made at and as of such date, except for any
changes expressly permitted by this Agreement. Notwithstanding anything to the
contrary set forth herein, if as of the Closing Date either party knew, or
through the exercise of reasonable diligence should have known, of any breach by
the other party of a representation or warranty and proceeds with Closing, such
breach shall be deemed waived.

8.2.

PERFORMANCE.  Purchaser shall have performed and complied in all material
respects with all covenants, agreements, obligations and conditions required by
this Agreement to be so performed or complied with by it at or prior to the
Closing.

8.3.

NO INJUNCTION.  Except as set forth on Schedule 8.3, on the Closing Date, there
shall be no effective injunction, writ, preliminary restraining order or other
order issued by a court of competent jurisdiction restraining or prohibiting the
consummation of the transactions contemplated hereby.





11










ARTICLE 9.

TERMINATION




9.1.

TERMINATION EVENTS.  This Agreement may, by notice given prior to or at the
Closing, be terminated:

A.

By either Purchaser or Seller if a material breach of any provision of this
Agreement has been committed by the other party and such breach has not been
waived or cured within ten (10) business days after written notice from the
other party;

B.

By Purchaser if any of the conditions in ARTICLE 6 or ARTICLE 7 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by Seller, if any of the
conditions in ARTICLE 6 or ARTICLE 8 has not been satisfied as of the Closing
Date or if satisfaction of such a condition is or becomes impossible (other than
through the failure of Seller to comply with its obligations under this
Agreement) and Seller has not waived such condition on or before the Closing
Date;

C.

By mutual consent of Purchaser and Seller; or

D.

By either Purchaser or Seller if the Closing has not occurred by the Closing
Deadline pursuant to Section 2.1 hereof.

9.2.

EFFECT OF TERMINATION.  Each party's right of termination under Section 9.1 is
in addition to any other rights it may have under this Agreement or otherwise,
and the exercise of a right of termination will not be an election of remedies.
If this Agreement is terminated pursuant to Section 9.1, all further obligations
of the parties under this Agreement will terminate, except that the obligations
in Section 11.1 will survive; provided, however, that if this Agreement is
terminated by a party because of the breach of the Agreement by the other party
or because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of the other party's failure
to comply with its obligations under this Agreement, the terminating party's
right to pursue all legal remedies will survive such termination unimpaired.

ARTICLE 10.

INDEMNIFICATION AND CONTRIBUTION




10.1.

SURVIVAL OF REPRESENTATIONS AND COVENANTS.  All representations and warranties
made by any party to this Agreement or pursuant hereto shall survive the Closing
hereunder and any investigation made by or on behalf of any party hereto for a
period of 12 months following the Closing Date; provided, however, that in the
case of fraud, all such representations and warranties shall survive
indefinitely. Subject to Section 8.2, the Closing shall not have the effect of
terminating any covenant or obligations of the parties hereto which are
applicable after the Closing.





12










10.2.

INDEMNIFICATION.

A.

Subject to the terms and conditions of this ARTICLE 10, Seller shall indemnify,
defend and hold harmless Purchaser from and against all demands, claims, actions
or causes of action, assessments, losses, damages, liabilities, costs and
expenses, including interest, penalties and reasonable attorneys' fees and
expenses (collectively, “Damages”), asserted against, resulting to, imposed upon
or incurred by Purchaser, directly or indirectly, by reason of or resulting from
(i) a breach of any representation, warranty, covenant or agreement of Seller
contained in or made pursuant to this Agreement or any Related Instrument, and
(ii) any claim asserted by the Company or a third party claiming ownership of,
or a valid lien against, the Purchased Assets as of the Closing Date
(collectively, “Purchaser Claims”). For the avoidance of doubt, Seller’s
indemnification obligation under this Section is intended to apply to any
adverse claim made by the Company, an employee of the Company or a third party
creditor claiming an adverse interest, lien, or encumbrance against the
Purchased Assets. To the extent a valid lien, encumbrance, or adverse interest
is determined to exist by a court of competent jurisdiction against a Purchased
Asset (or as otherwise may be agreed to in writing by Seller and such adverse
party), Seller agrees to reimburse Purchaser (either in cash or by offset
against Common Stock otherwise deliverable to Seller under this Agreement) the
market value of such valid lien, encumbrance, or property required to be
transferred by Purchaser to such third party.

B.

Subject to the terms and conditions of this ARTICLE 10, Purchaser shall
indemnify, defend and hold harmless Seller from and against all Damages asserted
against, resulting to, imposed upon or incurred by Seller, directly or
indirectly, by reason of or resulting from (i) a breach of any representation,
warranty, covenant or agreement of Purchaser contained in or made pursuant to
this Agreement, or (ii) a failure to deliver Shares to Seller as required
hereunder (collectively, “Seller Claims”) (Purchaser Claims and Seller Claims
are collectively referred to as “Claims,” and individually, as a “Claim”).

C.

Notwithstanding any provision in this ARTICLE 10 to the contrary, no party
hereto shall be required to indemnify any Person pursuant to this ARTICLE 10
unless and until the aggregate amount of Claims as to which indemnification
would be required from such party (but for the provisions of this Section
10.2.C) exceeds $10,000 (the “Indemnity Threshold”), and thereafter such party
shall be required in the manner and to the extent otherwise provided in this
ARTICLE 10, to indemnify any Person and to pay all amounts required to be paid
by such party in respect of such Claims, irrespective of the Indemnity
Threshold. The amount of each Claim shall be adjusted to provide the
Indemnifying Party (as defined below) the benefit of (i) any insurance coverage
provided with respect to a Claim and (ii) any tax benefit realized by the
Indemnified Party (as defined below) with respect to a Claim.

10.3.

THIRD PARTY CLAIMS. The obligations and liabilities of Purchaser, on the one
hand, and Seller, on the other hand, as indemnifying parties (each, an
“Indemnifying Party”) to indemnify Seller and Purchaser, respectively (each, an
“Indemnified Party”), under Section 10.2 with respect to Claims made by third
parties shall be subject to the terms and conditions set forth in this Section
10.3. The Indemnified Party shall give written notice to the Indemnifying Party
of any Claim with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to such Claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the





13










Indemnifying Party of its obligations under Section 10.2 unless it shall have
been prejudiced by the omission to provide such notice. In case any action,
suit, claim or proceeding is brought against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
to the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to the Indemnified Party under Section
10.2 for any legal or other expense subsequently incurred by the Indemnified
Party in connection with the defense thereof; provided, however, that (a) if the
Indemnifying Party shall elect not to assume the defense of such claim or action
or (b) if the Indemnified Party reasonably determines that there may be a
conflict between the positions of the Indemnifying Party and the Indemnified
Party in defending such claim or action, then separate counsel shall be entitled
to participate in and conduct such defense, and the Indemnifying Party shall be
liable for any reasonable legal or other expenses incurred by the Indemnified
Party in connection with such defense. The Indemnifying Party shall not be
liable for any settlement of any action, suit, claim or proceeding affected
without its written consent, which consent shall not be unreasonably withheld or
delayed. The Indemnifying Party shall not, without the Indemnified Party's prior
written consent, settle or compromise any action, suit, claim or proceeding to
which the Indemnified Party is a party or consent to entry of any judgment in
respect thereof, unless the Indemnifying Party discharges or assumes any and all
liabilities or obligations in connection with such settlement and the settlement
(i) includes an unconditional release of the Indemnified Party from all
liability, (ii) requires only the payment of money and (iii) does not include an
admission of guilt.

10.4.

CONTRIBUTION. In the event that the foregoing indemnity is unavailable to an
Indemnified Party for any reason, the Indemnifying Party shall contribute to any
such Damages and shall do so in such proportion as is appropriate to reflect the
relative fault of each party in connection with the conduct that resulted in the
Damages. The parties agree that it would not be just or equitable if
contributions were determined by pro rata allocation or by any other method of
allocation that does not take account of relative fault and other equitable
considerations.

10.5.

REMEDIES CUMULATIVE. Except as expressly provided in this Agreement, the
remedies provided herein shall be cumulative and shall not preclude assertion by
any party hereto of any other rights or the seeking of any other remedies
against any other party hereto.

10.6.

INDEMNIFICATION CAP. Notwithstanding anything herein to the contrary, in no
event shall the Indemnifying Party’s indemnification obligations under this
Agreement exceed in aggregate the Purchase Price, inclusive of all costs,
expenses, and fees (including without limitation, attorney’s fees) incurred in
connection with such indemnification obligations and any amount payable to the
Indemnified Party under this ARTICLE 10 (the “Indemnification Cap”).




ARTICLE 11.

NONCOMPETE AND NONDISCLOSURE




11.1.

NONDISCLOSURE. Seller covenants and agrees that it will not at any time
following disclosure, directly or indirectly, or make available to any Person,
or in any manner use





14










for their own benefit, any Confidential Information or trade secrets relating to
the Business, including, without limitation, business strategies, operating
plans, acquisition strategies (including the identities of (and any other
information concerning) possible acquisition candidates), pro forma financial
information, market analysis, acquisition terms and conditions, personnel
information, product information (whether existing, former, or proposed), trade
secrets, sources of leads and methods of obtaining new business, know-how,
customer lists and relationships, supplier lists and relationships,
manufacturing and distribution methods or any other methods of doing and
operating the Business, or other non-public proprietary and confidential
information relating to the Business, except to the extent that such information
(i) is obtained from a third party whom the disclosing party has no reason to
believe is bound by a duty of confidentiality, (ii) relates to information that
is or becomes generally known to the public other than as a result of a breach
of this Agreement, or (iii) is required to be disclosed by law or judicial
administrative process (in which case prior to such disclosure the disclosing
party shall promptly provide prior written notice of such required disclosure to
Purchaser in order to afford Purchaser the opportunity to seek an appropriate
protective order preventing such disclosure).

11.2.

INJUNCTIVE RELIEF.  Seller agrees that any breach of this ARTICLE 11 by Seller
will cause irreparable damage to the business of Purchaser and that in the event
of such breach Purchaser shall have, in addition to any and all remedies of law,
the right to an injunction, specific performance or other equitable relief in
any court of competent jurisdiction to prevent the violation of his obligations
hereunder.  Nothing herein contained shall be construed as prohibiting Purchaser
from pursuing any other remedy available for such breach or threatened breach.
The prevailing party in any litigation arising under this ARTICLE 11 shall be
entitled to recover his or its attorneys' fees and expenses in addition to all
other available remedies.

ARTICLE 12.

MISCELLANEOUS PROVISIONS




12.1.

PRESS RELEASES AND PUBLIC ANNOUNCEMENTS.  The parties shall cooperate in the
preparation of a joint press release to be issued following the Closing. Unless
required by law, neither Purchaser nor Seller shall issue any press release or
make any public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other party.

12.2.

CONFIDENTIALITY.  Seller and Purchaser shall hold, and shall cause their
respective members, employees, consultants and advisors to hold, in strict
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all documents and information concerning the
other party furnished to it by the other party or its representatives in
connection with the transactions contemplated by this Agreement (except to the
extent that such information shall be shown to have been (a) previously known by
the party to which it was furnished, (b) in the public domain through no fault
of such party or (c) later lawfully acquired from other sources by the party to
which it was furnished), and each party shall not release or disclose such
information to any other Person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors in connection with the
transactions contemplated by this Agreement. Each party shall be deemed to have
satisfied its obligation to hold confidential information concerning or supplied
by the other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.





15










12.3.

GENERAL PROVISIONS.

A.

FURTHER ASSURANCES.  From time to time, at the request of Purchaser and without
further consideration, Seller shall execute and deliver to Purchaser such
documents and take such other action as Purchaser may reasonably request in
order to consummate the transactions contemplated hereby and to vest in
Purchaser good and valid title to the Purchased Assets.

B.

PARTIES IN INTEREST.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto.  Except as otherwise expressly provided herein, the rights and
obligations of Purchaser hereunder may not be assigned without the prior written
consent of Seller, and the rights and obligations of Seller hereunder may not be
assigned without the prior written consent of Purchaser.

C.

ADJUSTMENTS UPON SUBDIVISION OR COMBINATION OF COMMON STOCK. If Purchaser at any
time after the date of this Agreement subdivides (by any stock split, stock
dividend, recapitalization or otherwise) or combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock, then any reference in this Agreement to a share issuance, a number
of shares, or share price shall be adjusted appropriately to reflect such event.

D.

NOTICES.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, mailed (registered or certified mail,
postage prepaid, return receipt requested) and addressed as follows (or at such
change of address given by one party to the other in writing after the date
hereof):  




If to Purchaser:

Dieter Sauer, CEO and President

Sauer Energy, Inc.

2326 Teller Road

Newbury Park, California, 91320




with a copy to (which shall not constitute notice):




Tamara L. Harper, Esq.

4333 Park Terrace Drive, Suite 120

Westlake Village, California 91361




If to Seller:

 

St George Investments LLC

Attn: John M. Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois, 60601








16










with a copy to (which shall not constitute notice):




Carman Lehnhof Israelsen LLP

Attn: Jonathan K. Hansen

4626 North 300 West, Suite 160

Provo, Utah 84604




A notice shall be deemed effectively given on the earliest of (i) the date
delivered, if delivered by personal delivery, as against written receipt
therefor, or by confirmed facsimile or electronic mail transmission, (ii) the
fifth Trading Day after deposit, postage prepaid, in the United States Postal
Service by registered or certified mail, or (iii) the third Trading Day after
mailing by domestic or international express courier, with delivery costs and
fees prepaid.




E.

FINAL AGREEMENT.  This Agreement, the exhibits, the schedules and other writings
among the parties hereto contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersedes any and all
prior negotiations, term sheets, agreements and understandings with respect to
the subject matter hereof and thereof.  

F.

AMENDMENTS AND WAIVERS.  No consent hereunder may be given and no provision
hereof may be waived except by a written instrument signed by the party to be
charged with such consent or waiver. This Agreement may not be amended except by
a written instrument duly executed by all of the parties hereto. Any amendment
or waiver affected in accordance with this Section 12.3.F shall be binding upon
all of the parties hereto.

G.

GOVERNING LAW.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to its or any other
jurisdiction’s conflicts of laws principals. Any legal action or proceeding with
respect to this Agreement or for recognition and enforcement of any judgment in
respect hereof brought by any party hereto or its successors or assigns shall be
brought and determined in the federal or state courts located in Ventura County,
California, and each party hereto submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of such courts, and agrees that
service of process in any such action or proceeding shall be effective if mailed
to such party at the address specified herein. To the fullest extent permitted
by law, each party hereto irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement any claim that (a) it is not personally subject
to the jurisdiction of such courts for any reason, (b) that it or its property
is exempt or immune from jurisdiction of any court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), (c) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (d) the venue of such suit, action or proceeding is
improper and (e) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

H.

SEVERABILITY.  If any provision of this Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions shall
nevertheless remain in full force and effect.





17










I.

HEADINGS.  Headings used in this Agreement are provided for convenience only and
shall not be used to construe meaning or intent.

J.

COUNTERPARTS.  This Agreement may be executed in two (2) or more counterparts
(and the same may be delivered by means of facsimile or PDF file), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument, and it shall not be necessary in making proof of this
Agreement or the terms hereof to produce or account for more than one of such
counterparts.

K.

SURVIVAL OF REPRESENTATIONS.  All representations, warranties and agreements
contained herein shall not be discharged or dissolved upon Closing, but shall
survive the same.

L.

EXPENSES.  Each party hereto will bear its own costs and expenses (including
fees and expenses of legal counsel, accountants, investment bankers, brokers or
other representatives or consultants) incurred in connection with this Agreement
and the transactions contemplated hereby.

M.

CONSTRUCTION.  Purchaser and Seller have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof will arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

N.

EXHIBITS AND SCHEDULES TO THIS AGREEMENT.  All Schedules and Exhibits hereto are
hereby incorporated into this Agreement and are hereby made a part hereof as if
set out in full in this Agreement.

O.

ATTORNEY’S FEES. In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement, the Prevailing Party (as defined
hereafter) shall be entitled to reasonable attorneys’ fees, court costs and
collection costs in addition to any other relief to which such party may be
entitled.  “Prevailing Party” shall mean the party in any litigation or
enforcement action that prevails in the highest number of final rulings, counts
or judgments adjudicated by a court of competent jurisdiction.

ARTICLE 13.

OTHER DEFINED TERMS




13.1.

OTHER DEFINED TERMS. As used in this Agreement, the following terms have the
meanings indicated:

"Affiliate" of a specified person means a person that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the person specified.




"control", for the purposes of the definitions of Affiliate and Related Person,
means the possession, direct or indirect, of the power to direct or cause the
direction of the management





18










and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the 1933 Act.




"Copyrights" means all registered and unregistered copyrights in both published
works and unpublished works.




"including" means including but not limited to.




"Intellectual Property" shall mean any and all intellectual property now or
hereafter owned by or licensed to Company by third parties including, without
limitation, any and all inventions, Patents, know-how (including without
limitation formulas, processes, techniques, methods, technology, products,
apparatuses, materials and compositions), trademarks, trademark registrations,
trademark applications, service marks, trade names and all other names and
slogans embodying business or product, goodwill (or both), copyrights, mask
works, Trade Secrets, computer software, documentation, instruction manuals,
operating manuals, method plans, procedures, models, molds, specifications,
Websites and all other intellectual property rights, whether or not subject to
statutory registration or protection.




"Marks" means Company’s name, all assumed fictional business names, trade names,
registered and unregistered trademarks, service marks, and applications
therefore.




"Material Adverse Effect" means any material adverse effect on the operations,
financial condition, assets, liabilities, earnings or prospects of the Business,
the Purchased Assets or the ownership or operation of the Business or the
Purchased Assets by the Purchaser.




"Patents" means all patents, patent applications, and inventions and discoveries
that may be patentable.




"Person" means an individual, a partnership, corporation, limited liability
company, limited liability partnership, trust, unincorporated organization,
other entity or group.




"Trade Secrets" means all know-how, trade secrets, confidential or proprietary
information, customer lists, software, technical information, data, process
technology, plans, drawings, designs, blue prints and molds.




"Websites" means all rights in internet websites (including the content thereof)
and internet domain names presently used by Company.

















19













IN WITNESS WHEREOF, Asset Purchase Agreement has been duly executed and
delivered by the undersigned as of the date first written above.




Dated: _May 11____, 2012




PURCHASER:




SAUER ENERGY, INC.,

a Nevada corporation




/s/ Dieter Sauer                                           

SELLER:




ST GEORGE INVESTMENTS LLC,

an Illinois limited liability company




/s/ John M. Fife

By: Dieter Sauer, CEO and President

By: Fife Trading, Inc., Manager

By: John M. Fife, President




x:\02-corporate\sauer energy\helixwind\asset purchase agreement_helix wind (5 8
12) final_toc.doc









20













EXHIBIT A

ASSIGNMENT AND BILL OF SALE




(to be attached)





21










EXHIBIT B

PATENT ASSIGNMENT




(See attached)





22










SCHEDULE 1.1

PURCHASED ASSETS






1.

All furniture, fixtures, and business equipment in the warehouse located at
13125 Danielson Street, Suite 104, Poway, California 92064.



2.

Intellectual Property.



a.

Patents (see below)



b.

Trademarks (see below)



c.

Copyrights



d.

Computer Software



e.

Underwriters Laboratories, Inc. (UL) and CE Certifications, if any.



3.

Supplies.



4.

Goodwill, if any.



5.

Restrictive Covenant, if any.



6.

Inventory.



a.

All contents in the warehouse located at 13125 Danielson Street, Suite 104,
Poway, California 92064, including without limitation: all wind turbine
accessories, including, but not limited to, inverters, cables, columns for
mounting turbines and platforms for mounting turbines; all wind-driven
electricity generation devices with segmented rotor; all wind-driven electricity
generation devices with savonius rotor; all Savonius Vertical Axis Wind Turbine
models, including, but not limited to S322 Turbine and S594 Turbine; WTMS
monitoring system, including, but not limited to, anemometer, anemometer
mounting kit, junction box, weatherproof connector, all parts, schematics and
drawings thereof; all generators; and all blades, and wind turbine parts.



7.

Contracts, equipment and vehicle leases, licenses and other agreements.



a.

3rd party vendor software contracts;



b.

Current customer leads;



c.

[no vehicle leases].

PATENTS AND TRADEMARKS




 

Docket No.

Country

Status

App. No.

Filing Date

Patent No.

Issue Date

 

Patents:

 

 

 

 

 

 

 

Helix01

US

Issued

11/705,844

2/13/2007

7,948,110

5/24/2011

 

Helix02

US

Issued

13/018,496

2/1/2011

8,084,881

12/27/2011

 

Helix03

US

Pending

13/304,570

11/25/2011

 

 

 

Helix01CN

China

Pending

200880011833.0

 

 

 

 

Helix01IN

India

Pending

5840/DELNP/2009

 

 

 

Helix01NG

Nigeria

Issued

 

 

NG/C/2009/443

9/12/2009

Helix01AU

Australia

Pending

2008216651

 

 

 

Helix01NZ

New Zealand

Pending

579615

 

 

 

Helix01NZ(div 1)

New Zealand

Pending

594033

7/13/2011

 

 

Helix01EU

Europe

Pending

08725595.6-1267

 

 

 

Trademarks:

 

 

 

 

 

 

E2 Energy (r) Evolution®

US

Registered

Ser. No. 77/226,913

Class 007

7/16/2007

Reg. No. 3,506,184

9/23/2008

HELIX WIND®

US

Registered

Ser. No. 77/083,978

1/16/2007

Reg. No. 3,524,780

10/28/2008

[exhibit101002.gif] [exhibit101002.gif]

US

 

 

 

 

 

Helix Wind’s Network Operations Center (NOC)

US

 

 

 

 

 

Helix Network Operating Center (HNOC)

US

 

 

 

 

 

Wind Turbine Monitoring System (WTMS)

US

 

 

 

 

 

URL:

 

 

 

 

 

 

www.helixwind.com

 

 

 

 

 

 





25










SCHEDULE 2.6

ALLOCATION OF PURCHASE PRICE







A.

Tangible Assets:

1.

Equipment

$23,000




2.

Supplies

$1,000




3.

Inventory

$1,000




Total Tangible:

$25,000




B.

Intangible Assets:

1.

Intellectual Property

$1,467,500




2.

Goodwill

$5,000




3.

Restrictive Covenant

$2,500




Total Intangible:

$1,475,000




Total Purchase Price

$1,500,000





26










SCHEDULE 3.3

VIOLATIONS, CONFLICTS AND DEFAULTS




(see attached)





27










SCHEDULE 8.3

THREATENED, INSTITUTED OR PENDING LEGAL ACTION, INVESTIGATION, INQUIRY OR OTHER
PROCEEDINGS AGAINST PURCHASED ASSETS




A.

Potential Legal Action from secured creditors of the Company who have contacted
Seller regarding the Foreclosed Assets:

1.

Blue Water Partners, S.A.

2.

Ian Gardner

3.

Gordon & Rees, LLP

B.

Pending Litigation:

[exhibit101004.gif] [exhibit101004.gif]





28










[exhibit101006.gif] [exhibit101006.gif]





29










[exhibit101008.gif] [exhibit101008.gif]





30


